IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        ---------------------
                             No. 01-31402
                           Summary Calendar
                        ---------------------

EDWARD DIXON,

                 Plaintiff - Appellant

JOE L. SMITH,

                 Intervenor Plaintiff - Appellant

     v.

THE REVELATION CORPORATION OF AMERICA, INC.; ET AL.,

                 Defendants - Intervenor Defendants

THE REVELATION CORPORATION OF AMERICA, INC.,

                 Defendant - Intervenor Defendant - Appellee


          Appeal from the United States District Court
              for the Middle District of Louisiana
                          (98-CV-863-A)

                          November 21, 2002

Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Edward Dixon and Joe L. Smith appeal the district court’s

judgment, following a bench trial, in favor of The Revelation

Corporation of America, Inc. (“RCA”), dismissing their claims for




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
attorneys’ fees and for detrimental reliance on RCA’s alleged

promises of employment.

     With    respect   to    their    claims       for   attorneys’   fees,   the

appellants argue that the district court’s written findings of fact

and conclusions of law are inconsistent with the court’s oral

statements, following completion of the bench trial, that the

appellants had a viable claim for attorneys’ fees.                The district

court’s oral statements were not formal findings of fact and

conclusions of law.      The court made clear that it was “just kind of

sharing” its thoughts with counsel.           After sharing those thoughts,

the district court took the matter under advisement.              Upon further

study, the    district      court    found,   in    writing,   that   the   legal

services rendered by the appellants were performed on behalf of the

National Baptist Convention of America, Inc. (“NBCA”), rather than

on behalf of RCA.      That finding of fact is not clearly erroneous.

The district court observed further that there was no evidence that

NBCA ever approved the appellants’ attorneys’ fee invoices or

submitted them to RCA for reimbursement. Accordingly, the district

court did not err by concluding that the appellants were not owed

any attorneys’ fees by RCA.

     Furthermore, the district court did not commit reversible

error in concluding that the appellants failed to prove that any

offer of employment was ever made to them by RCA or by any

authorized person on behalf of RCA.           Therefore, the district court



                                        2
did not err by dismissing the appellants’ claims for detrimental

reliance.

     The judgment of the district court is AFFIRMED, essentially

for the reasons stated by the district court in its Findings of

Fact and Conclusions of Law.   Dixon v. The Revelation Corporation

of America, Inc., et al., Civ. Action No. 98-863-A (M.D. La., Nov.

9, 2001).

                                                  A F F I R M E D.




                                 3